United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE TREASURY,
)
INTERNAL REVENUE SERVICE,
)
Philadelphia, PA, Employer
)
_________________________________________ )
D.H., Appellant

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-645
Issued: September 29, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On January 6, 2009 appellant, through her attorney, filed a timely appeal of the Office of
Workers’ Compensation Programs’ merit decision dated June 26, 2008 finding that she had not
established an injury causally related to her federal employment and a December 19, 2008
nonmerit decision. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merit and nonmerit issues of this case.
ISSUES
The issues are: (1) whether appellant has met her burden of proof in establishing that she
developed a series of conditions due to factors of her federal employment; and (2) whether the
Office properly refused to reopen appellant’s case for further consideration of the merits of her
claim pursuant to 5 U.S.C. § 8128(a).

FACTUAL HISTORY
On March 12, 2008 appellant, then a 45-year-old customer service representative, filed an
occupational disease claim alleging that she developed asthma, carpal tunnel syndrome and
rheumatoid arthritis as a result of constant colds and bronchitis caused by outside irritants and
the cold building temperatures. She submitted a series of emergency room notes dated from
September 19, 2006 through October 10, 2007 diagnosing coughs, difficulty breathing, sore
throat, allergic reactions and asthmatic bronchitis.
In a letter dated April 4, 2008, the Office requested additional factual and medical
evidence in support of appellant’s claim and gave her 30 days to respond. In a report dated
January 17, 2008, Dr. Sylvie I. Cohen, a physician Board-certified in occupational medicine,
reviewed appellant’s various diagnoses and recommended a hepa filtered air purifier. Dr. Liliane
Min, a Board-certified rheumatologist, completed a note on May 1, 2008 diagnosing rheumatoid
arthritis, carpal tunnel syndrome and asthma. She noted that prolonged sitting and standing as
well as exposure to cold ventilation exacerbated appellant’s conditions. Dr. Min stated that
appellant’s carpal tunnel syndrome was also exacerbated by repetitive wrist motions. In a note
dated May 19, 2008, Dr. David J. Sevitski, an osteopath, diagnosed allergic asthma, rheumatoid
arthritis, reflux, carpal tunnel syndrome and bladder detrusor instability. Appellant submitted
answers to the Office’s questions noting that she was exposed to cold air from vents, colognes,
perfumes, aerosols such as Deets.
By decision dated June 26, 2008, the Office accepted that appellant was exposed to cold
temperatures at the employing establishment in the performance of duty. However, it found that
appellant had not submitted the necessary medical evidence to establish a causal relationship
between her accepted employment exposure and her diagnosed conditions.
Appellant, through her attorney, requested reconsideration of the denial of left carpal
tunnel syndrome on September 17, 2008. On September 22, 2008 she submitted her job
requirements including typing for at least eight hours a day, occasional lifting and answering the
telephone. Appellant submitted medical evidence that she had right carpal tunnel syndrome and
that Dr. Thomas A. Corcoran, a Board-certified orthopedic surgeon, performed corrective
surgery on May 28, 2008. She underwent an electromyography and nerve conductions velocity
testing in February 2008 which revealed prolonged median latencies at the wrists and increased
findings for left carpal tunnel syndrome.
By decision dated December 19, 2008, the Office declined to reopen appellant’s claim for
consideration of the merits on the grounds that she did not submit relevant new evidence or legal
argument in support of her request for reconsideration.

2

LEGAL PRECEDENT -- ISSUE 1
An occupational disease or illness means a condition produced by the work environment
over a period longer than a single workday or shift.1 To establish that an injury was sustained in
the performance of duty in an occupational disease claim, a claimant must submit the following:
(1) medical evidence establishing the presence or existence of a disease or condition for which
compensation is claimed; (2) a factual statement identifying the employment factors alleged to
have caused or contributed to the presence or occurrence of the disease or condition; and
(3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant. The medical opinion must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.2
ANALYSIS -- ISSUE 1
In support of her claim for an occupational disease resulting in the varied conditions of
asthma, carpal tunnel syndrome and rheumatoid arthritis, appellant submitted factual evidence
that she was exposed to cold temperatures in the performance of her federal job duties. The
Office accepted this exposure as factual. Appellant also submitted diagnoses of the conditions of
rheumatoid arthritis, carpal tunnel syndrome and asthma as well as carpal tunnel syndrome. The
Board finds that appellant has not submitted the necessary medical opinion evidence to establish
a causal relationship between her diagnosed condition and her accepted employment factor.
Appellant submitted several medical reports in support of her various medical conditions.
On January 17, 2008 Dr. Cohen, a physician Board-certified in occupational medicine, reviewed
appellant’s various diagnoses and recommended a hepa filtered air purifier. Dr. Sevitski, an
osteopath, completed a report on May 19, 2008 and diagnosed allergic asthma, rheumatoid
arthritis, reflux, carpal tunnel syndrome and bladder detrusor instability. These reports are not
sufficient to meet appellant’s burden of proof as neither physician offered an opinion on the
causal relationship between appellant’s diagnoses and her accepted employment exposure to
cold.
In a note dated May 1, 2008, Dr. Min, a Board-certified rheumatologist, diagnosed
rheumatoid arthritis, carpal tunnel syndrome and asthma. She stated that prolonged sitting and
standing as well as exposure to cold ventilation exacerbated appellant’s conditions. Dr. Min
stated that appellant’s carpal tunnel syndrome was also exacerbated by repetitive wrist motions.
She did not provide any medical reasoning to explain how and why she believed that appellant’s
excepted exposure to cold would exacerbate rheumatoid arthritis, asthma or carpal tunnel
syndrome. Without medical rationale in support of her opinion regarding a temporary
aggravation, this report is not sufficient to meet appellant’s burden of proof. Appellant did not
claim that she engaged in repetitive wrist movements and Dr. Min did not describe the specific
movements involved or offer any medical explanation of how such movements would exacerbate
1

20 C.F.R. § 10.5(q).

2

Solomon Polen, 51 ECAB 341, 343-44 (2000).

3

appellant’s diagnosed carpal tunnel syndrome. For these reasons, this report is not sufficient to
meet appellant’s burden of proof.
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,3 the Office’s regulations provide that the evidence or
argument submitted by a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.4 When a claimant fails to meet one of the above standards, the Office
will deny the application for reconsideration without reopening the case for review on the
merits.5
ANALYSIS -- ISSUE 2
Appellant requested reconsideration on September 17, 2008. In the letter from her
attorney, she indicated that she was limiting this request to her claim for left carpal tunnel
syndrome. In support of the request for reconsideration, appellant submitted her duties including
typing for at least eight hours a day, occasional lifting and answering the telephone. She
submitted medical evidence that Dr. Thomas A. Corcoran, a Board-certified orthopedic surgeon,
performed corrective surgery for right carpal tunnel syndrome on May 28, 2008. Appellant
underwent an electromyography and nerve conductions velocity testing in February 2008 which
revealed prolonged median latencies at the wrists and increased findings for left carpal tunnel
syndrome.
The Board finds that appellant has submitted relevant and pertinent new evidence
regarding her claim for left carpal tunnel syndrome. Appellant has implicated additional
employment duties other than cold, which the Office has not considered or accepted as causing
or contributing to her carpal tunnel syndrome. The requirements for reopening a claim for merit
review do not include the requirement that a claimant submit all evidence which may be
necessary to discharge his or her burden of proof. The requirements pertaining to the submission
of evidence in support of reconsideration only specify that the evidence be relevant and pertinent
and not previously considered by the Office.6 As the Office has not considered whether
appellant has substantiated that she was required to type for eight hours a day, this constitutes
additional relevant and pertinent new evidence in this claim which requires review of the merits.

3

5 U.S.C. §§ 8101-8193, § 8128(a).

4

20 C.F.R. § 10.606(b)(2).

5

Id. at § 10.608(b).

6

Donald T. Pippin, 54 ECAB 631 (2003).

4

CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she
developed or sustained an aggravation of her asthma, rheumatoid arthritis or carpal tunnel due to
exposure to cold in the performance of her federal job duties. The Board further finds that the
Office improperly refused to reopen appellant’s claim for consideration of the merits on
December 19, 2008. On remand, the Office should conduct a merit review based on appellant’s
September 17, 2008 request for reconsideration and issue an appropriate decision.
ORDER
IT IS HEREBY ORDERED THAT the December 19, 2008 decisions of the Office of
Workers’ Compensation Programs is set aside and remanded for additional development
consistent with this decision of the Board. The June 26, 2008 decision is affirmed.
Issued: September 29, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

